—Order unanimously affirmed without costs. Memorandum: The Hearing Examiner properly determined that application of the Child Support Standards Act would be unjust and inappropriate in these support proceedings (see, Family Ct Act § 413 [1] [f]). The aggregate award of $115 per week for the support of respondent’s 11 children was not unconscionable under the circumstances of these cases.
Although the Hearing Examiner established precourt costs for the medical and confinement costs incurred at the births of the children, those costs may not be recovered from respondent because he did not have sufficient means to pay any of them when they were incurred (see, Matter of Steuben County Dept. of Social Servs. v Deats, 76 NY2d 451, 458). (Appeal from Order of Erie County Family Court, Honan, J.—Enforcement Proceeding.) Present—Lawton, J. P., Fallon, Wesley, Doerr and Boehm, JJ.